internal_revenue_service department of the treasury number release date index nos washington dc refer reply to cc psi plr-111234-00 date date legend dear trust grantor a b c d e date date state we received your letter dated date requesting rulings under sec_61 sec_643 sec_1001 sec_1015 sec_1223 sec_2501 and sec_2601 of the internal_revenue_code this letter responds to your request grantor executed a_trust agreement creating an irrevocable inter_vivos_trust trust on date for the benefit of grantor’s daughter a and a’s issue a died on date survived by b c d and e who are children of a paragraph a of article of the trust agreement provides in part that the trustee shall manage invest and reinvest the trust estate shall collect the income therefrom plr-111234-00 after deducting from such income the expenses of administration chargeable thereto shall from time to time during the trust term as hereinafter defined pay or in his discretion apply out of such net_income such amounts to or for the benefit of such one or more members living at the time of such payment or application of the class consisting of a and the issue of a and in such proportions amongst them with power to exclude any one or more as the trustee shall in his discretion determine to be advisable accumulating and adding to principal any net_income not so paid or applied in addition the trustee shall from time to time make such distributions or in his discretion apply such amounts out of the principal of the trust estate to or for the benefit of such one or more members of said class living at the time of such distribution or application in such proportions amongst them and with like power of exclusion as the trustee in his discretion determine to be advisable paragraph a of article of the trust agreement also provides in part that at the end of the trust term the trust hereunder shall terminate and the trustee shall distribute the then remaining principal of the trust estate with all accrued and all undistributed_income pertaining thereto to the then living issue of a in equal shares per stirpes or if there shall be none to grantor’s then living issue in equal shares per stirpes or if there shall be none to those persons to whom and in those proportions in which the same would have been distributed under the laws of state then in effect had grantor died intestate immediately after the end of the trust term domiciled in state and owning said principal and income paragraph a of article of the trust agreement further provides in part that as used in this agreement the expression trust term shall mean the period beginning at the date of this agreement and ending upon the earlier of a the death of the last to die of a and the issue of a or b the twenty-first anniversary of the death of the last to die of a and the children of a living at the date of this agreement namely b c d and e paragraph b of article of the trust agreement provides in part that notwithstanding the provisions of paragraph a of article if a shall die before the end of the trust term and at any time or from time to time after her death the trustee shall in his discretion determine it to be economically expedient or otherwise advisable he is authorized to divide all or any part of the principal of the trust estate into equal shares per stirpes in respect of the issue of a at the time of such division and to hold each resulting share of said principal or part thereof as the principal of a separate trust for the benefit of the issue in respect of whom the same shall have been determined hereinafter referred to in this paragraph b as the beneficiary and the issue of the beneficiary and to add to such last-mentioned principal any such share determined in respect of the beneficiary which shall result from any subsequent division pursuant to this paragraph b paragraph b of article of the trust agreement also provides in part that each such trust shall terminate at the end of the trust term or upon the earlier death of the plr-111234-00 beneficiary and during such period the trustee shall manage invest and reinvest said share shall collect the income therefrom and after deducting from such income such expenses of administration as shall be properly chargeable thereto shall from time to time pay or in his discretion apply out of such net_income such amounts to or for the benefit of such one or more of the beneficiary and the issue of the beneficiary living at the time of such payment or application and in such proportions amongst them with power to exclude any one or more as the trustee shall in his discretion determine to be advisable accumulating and adding to principal any net_income not so paid or applied the trustee shall from time to time make such distributions or in his discretion apply such amounts out of the principal of said share to or for the benefit of such one or more of the beneficiary and the issue of the beneficiary living at the time of such distribution or application in such proportions amongst them and with like power of exclusion as the trustee shall in his discretion determine to be advisable paragraph b of article of the trust agreement further provides in part that at the end of such period such trust shall terminate and the then remaining principal thereof with all accrued and all undistributed_income pertaining thereto shall be distributed to the beneficiary if the beneficiary shall not be living at the end of such period he or she shall have a limited testamentary_power_of_appointment over said principal and income such power to be exercisable by express reference thereto in his or her duly probated will in favor of any person or persons other than the beneficiary the beneficiary’s creditors the beneficiary’s estate or creditor of the beneficiary’s estate to the extent if any that said principal and income shall not thus be effectively appointed the same shall be distributed to the beneficiary’s then living issue in equal shares per stirpes or if there shall be none in equal shares per stirpes to the then living issue of the beneficiary’s nearest ancestor of whom there shall be issue then living and who shall be a descendant of grantor or if there shall be none to grantor’s then living issue in equal shares per stirpes or if there shall be none to those persons to whom and in those proportions in which the same would have been distributable under the laws of state then in effect had grantor died intestate immediately after the end of such period domiciled in state and owning said unappointed principal and income the trustees of trust now propose to partition trust pro_rata into four separate trusts one for the primary benefit of each of a’s four children namely b c d and e you represent that no additions actual or constructive have been made to trust after date you have requested the following rulings the proposed pro_rata partition of trust will not cause trust to lose its generation-skipping_transfer gst tax exempt status and will not cause the partitioned trusts to be subject_to the gst tax plr-111234-00 neither the proposed partition of trust into four separate trusts nor the proposed pro_rata allocation of trust assets among the partitioned trusts will constitute a transfer by any of b c d and e that will be subject_to the gift_tax under sec_2501 after the proposed partition of trust into four separate trusts each of the partitioned trusts will be treated as a separate taxpayer under sec_643 the proposed partition of trust into four separate trusts and the proposed pro_rata allocation of each existing asset among the partitioned trusts will not result in the realization by trust of any income under sec_61 and will not result in the realization of any gain_or_loss under sec_1001 after the proposed partition of trust into four separate trusts the assets of the partitioned trusts received from trust will have the same basis and the same holding periods as those assets formerly had when held by trust under sec_1015 and sec_1223 respectively ruling_request sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that for purposes of the gst tax the term generation- skipping transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that for purposes of the gst tax the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless - a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that for purposes of the gst tax the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that for purposes of the gst tax the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person plr-111234-00 sec_2613 provides that for purposes of the gst tax the term skip_person means -- a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distribution on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the gst tax the term non-skip_person means any person who is not a skip_person sec_26_2601-1 of the gst tax regulations provides in part that the gst tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust plr-111234-00 for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust based on the information submitted and representations made we conclude that the proposed pro_rata partition of trust will not cause trust to lose its generation- skipping transfer gst tax exempt status and will not cause the partitioned trusts to be subject_to the gst tax ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident the proposed partition of trust and the proposed allocation of trust assets are consistent with the trust agreement and accord the beneficiaries no more than their legal entitlement accordingly we conclude that neither the proposed partition of trust into four separate trusts nor the proposed pro_rata allocation of trust assets among the partitioned trusts will constitute a transfer by any of b c d and e that will be subject_to the gift_tax under sec_2501 ruling_request sec_643 provides that under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 of the code section b of the tax_reform_act_of_1986 provides that in the case of a_trust which was irrevocable on date sec_643 shall apply only to that portion of the trust which is attributable to a contribution to corpus after date plr-111234-00 accordingly as long as the four new trusts are separately managed and administered they will be considered separate trusts for federal_income_tax purposes ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 and the loss shall be the excess of the adjusted_basis over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a of the code the entire amount of the gain_or_loss on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides the general_rule that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained see generally 499_us_554 the conversion for the purpose of eliminating a survivorship feature of a joint_tenancy into a tenancy_in_common is a nontaxable_transaction likewise the severance of a joint_tenancy under a partition action pursuant to state law is a nontaxable_transaction in each situation there is no sale_or_exchange see revrul_56_437 1956_2_cb_507 cf revrul_69_486 1969_2_cb_159 non-pro rata in-kind distribution from trust pursuant to agreement of beneficiaries is an exchange between the beneficiaries because trustee was not authorized by the trust instrument or local law to make non-pro rata distribution distinguished by revrul_83_61 1983_1_cb_78 as a general matter a transaction will be a taxable_event under sec_1001 if the transaction is a sale exchange or other_disposition of property and when there is an exchange the exchange results in the receipt of property that is materially different in the ruling_request paragraph b of article of the trust agreement provides the authority for the trustees after the death of grantor’s daughter a to partition all or any part of the principal of trust into equal shares per stirpes in respect of grantor’s daughter’s living issue and to hold each such separate trust for the benefit of the particular issue and his or her issue the proposed partition of trust is in compliance with the terms and conditions of the trust agreement accordingly the proposed partition will not be a sale exchange or other_disposition of property therefore we conclude that the division of trust into four plr-111234-00 separate trusts and distribution of trust’s assets among the four partitioned trusts on a pro_rata basis will not cause trust to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 or sec_1001 ruling_request sec_1015 provides that if the property was acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer under the law applicable to the year in which the transfer was made sec_1_1015-1 of the income_tax regulations provides in part that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in such property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by a gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by a transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to the termination of the trust and distribution of the property or thereafter sec_1_1015-2 provides that the principles stated in sec_1_1015-1 concerning the uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust after date sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person see also sec_1_1223-1 of the income_tax regulations based on the information submitted and representations made we conclude that after the proposed partition of trust into four separate trusts the assets of the partitioned trusts received from trust will have the same basis as those assets formerly had when held by trust under sec_1015 furthermore because under sec_1015 each plr-111234-00 partitioned trust’s basis in an asset transferred to it by trust will equal trust’s basis in the asset at the time of transfer under sec_1223 each partitioned trust’s holding_period for an asset transferred to it by trust will include trust’s holding_period for the asset at the time of transfer except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james c gibbons assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of sec_6110 purposes
